                Case 6:19-bk-02624-KJ       Doc 47     Filed 01/13/20     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:
                                                          Case No.: 6:19-bk-02624-KJ
William Rodriguez, Jr.,                                   Chapter 7

     Debtor.
_______________________________/

OBJECTION TO CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE SHORT SALE
OF REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m), (II) SURCHARGE
  AGREEMENT BETWEEN SECURED LENDERS AND THE ESTATE, AND (III)
                   OTHER RELIEF (DOC. NO.: 46)
                (RE: 667 Allerton Way, Sanford, FL 32771)

              COMES NOW, The Carriage Homes at Dunwoody Commons Condominium

  Association, Inc., (hereinafter “Association”), by and through undersigned counsel, in

  response to Chapter 7 Trustee’s Motion To (I) Approve Short Sale of Real Property Free and

  Clear of Liens, Claims, Encumbrances, and Interests Pursuant To 11 U.S.C. § 363(B), (F),

  and (M), (II) Surcharge Agreement Between Secured Lenders and the Estate, and (III) Other

  Relief (Doc. No.: 46) and, in support thereof, states as follows:

         1.      This Court has jurisdiction of the parties and the subject matter pursuant to the

Bankruptcy Code, 11 U.S.C. §§101 et seq., 28 U.S.C. §1334, 28 U.S.C. §157(a) and the standing

order of reference entered by the Bankruptcy Court.

         2.      On April 22, 2019, William Rodriguez, Jr., (“Debtor”), initiated a case seeking

relief under Chapter 7 of the Bankruptcy Code.

         3.      The Association is a creditor by virtue of the Declaration of Condominium for

Carriage Homes at Dunwoody Commons, a Condominium recorded in Official Records Book

6137, Pages 001, et seq., of the Public Records of Seminole County, Florida, as amended and
                 Case 6:19-bk-02624-KJ        Doc 47    Filed 01/13/20      Page 2 of 4




supplemented.

       5.         On May 30, 2019, the Chapter 7 Trustee appointed to this case gave notice of

recovery of assets and issued notice to all creditors and parties of interest.

       4.         A Proof of Claim was timely filed on behalf of Association (Claim No.: 4) on

June 17, 2019, in the total amount of $1,904.15.

       5.         On January 7, 2019, Trustee’s Motion To (I) Approve Short Sale of Real

  Property Free and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11

  U.S.C. § 363(B), (F), and (M), (II) Surcharge Agreement Between Secured Lenders and the

  Estate, and (III) Other Relief was filed.

            6.    Association has prepared and attached hereto as composite Exhibit “A” an

  estimated payoff letter valid through February 9th, 2020; however, this amount should not

  be relied upon for closing as additional advances may come due prior to the date of the

  proposed sale. Association will provide an updated payoff at or near the scheduled closing

  of the sale.

            7.    Association does not object to the Trustee’s Motion to the extent that any sale

  is subject to Creditor’s lien and that Creditor’s lien will be paid in full at the closing of said

  sale based upon an up to date payoff quote.

            8.    Association is filing its Objection in an abundance of caution, as Association

  wants it to be clear that it should not be compelled to participate in a sale of the property

  absent payment in full of Association’s lien on the real property without being given the

  right to credit bid pursuant to 11 U.S.C. § 363(k).

            9.    Association reserves the right to supplement this response at or prior to any
             Case 6:19-bk-02624-KJ         Doc 47    Filed 01/13/20     Page 3 of 4




  hearing on this matter.

         WHEREFORE, Carriage Homes at Dunwoody Commons Condominium

  Association, Inc., respectfully requests the Motion be conditionally granted, and any order

  granting the Motion shall include the terms identified herein; and for such other and further

  relief as the Court deems just and proper.


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to File Late
Proof of Claim was furnished by electronic transmission and/or U.S. Mail, postage prepaid, to the
parties listed on the attached Schedule "A" this 13th day of January 2020.

                                                        /s/ Carlos R. Arias, Esq.
                                                     Carlos R. Arias, Esquire
                                                     carias@ablawlfl.com
                                                     Florida Bar No.: 0820911
                                                     Arias Bosinger, PLLC.
                                                     140 N. Westmonte Dr., Ste. 203
                                                     Altamonte Springs, Florida 32714
                                                     Tel: (407) 636-2549
            Case 6:19-bk-02624-KJ        Doc 47   Filed 01/13/20   Page 4 of 4




                                      SCHEDULE "A"


William Rodriguez, Jr.,
1000 Berkman Circle,
Sanford, FL 32771

Paul L. Urich
Law Office of Paul. L Urich, PA
1510 East Colonial Drive, Suite 204
Orlando, FL 32803

Richard B Webber
Post Office Box 3000
Orlando, FL 32802

United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
